Citation Nr: 1725375	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-32 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer

INTRODUCTION

The Veteran served on active duty from November 1964 to November 1966, from January 1967 to October 1974, and from March 1979 to May 1984.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In February 2016, the Veteran requested a videoconference hearing before the Board.  However, in April 2017, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

In a November 2011 Board decision, the Board determined that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU was part and parcel of the claim then on appeal for an increased rating for posttraumatic stress disorder (PTSD).  The issue was then remanded for additional development.  The matter of entitlement to a TDIU was again remanded in March 2016.  The Board seeks to clarify that at the time of a Board hearing in June 2011 for an increased rating for PTSD, testimony was not taken as to the issue for entitlement to a TDIU.  As such, the prior Veterans Law Judge who held the June 2011 hearing need not be a signature to this decision.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's service-connected disabilities, collectively, preclude him from securing and maintaining substantially gainful employment. 





CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled . 38 C.F.R. §  4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. §  4.16 (b) (2016).

The Veteran has been granted service connection for posttraumatic stress disorder (PTSD), rated 70 percent as of May 23, 2016 (50 percent as of May 7, 2008); lumbar degenerative changes, rated 20 percent; hammertoe deformity of the left forth toe, rated 10 percent; radiculopathy of the left lower extremity, rated 10 percent, coronary artery disease, rated 10 percent, tinnitus, rated 10 percent, and ganglion dorsum of the right wrist, sarcoidosis of the mediastinal lymph nodes, and tinea cruris, each rated as noncompensable.  The combined rating is 80 percent as of May 23, 2016 (and 70 percent as of May 13, 2010).  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. §  4.16 (a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).

Turning to the evidence of record, in a May 2009 statement, the Veteran reported that he retired in March 2008 from his job as a full-time letter carrier with the U.S. Postal Service due to his increased stress.  In a September 2009 statement, the Veteran reported that he was no longer employed because the stress from his job was causing an increase in his PTSD symptoms.

A March 2013 VA examination shows that the Veteran reported retiring in 2008 because his PTSD was getting in the way and his supervisor recommended that he go while he still had a job.  The Veteran also reported that his service-connected PTSD got in the way as far as his attitude and mood, and that he retired because of his PTSD therapy classes at the VA.  He also reported that his boss told employees that he was going to the "crazy classes."  The VA examiner opined that it did not appear that the Veteran was unemployable as a result of his PTSD.  As the rationale for her opinion, she noted that the Veteran maintained employment with the post office for about 20 years before he retired.  Although the Veteran stated that he retired because of the negative effects of his PTSD symptoms, his response was not well developed, as he provided no examples of occupational problems.  The VA examiner further opined that had the Veteran's occupational problems been real and actual problems on his job, it seems they would have been poignant enough to have been followed up with examples and he provided none.  The VA examiner also noted that the Veteran's record indicated that he planned to retire when he did.  Therefore, the VA examiner opined that it is less likely than not the Veteran is unemployable due to PTSD. 

In a November 2013 letter, the Veteran's private medical provider stated that the Veteran suffers from severe and frequent panic attacks that impairs his focus and concentration for tasks.  Due to these conditions, she was recommending that the Veteran not work at any job requiring focus, concentration, or close contact with other employees.  The Veteran's inability to effectively communicate and get along with others because he is severely handicapped due to his PTSD.  Her recommendation is that the Veteran does not seek employment due to his mental illness.  
 
In November 2014, the same private medical provider rendered an identical opinion as her November 2013 opinion.  

An April 2016 VA back examination report reflects that the examiner opined that the Veteran's service connected lumbar spine disability impacts his ability to work.  He explained that the Veteran occupational tasked would be impacted because the Veteran cannot make sudden moves due to back pain.  He is unable to lift anything over five to ten pounds.  The Veteran cannot sit in the same position for long periods of time and cannot stand for long periods of time.  The examiner further noted that the Veteran came to the appointment with a walker.  The Veteran appeared unstable whilst standing and he was encouraged to remain seated to prevent injury during the examination.  

In a May 2016 VA application for increased compensation based on unemployability (VA form 21-8940), the Veteran stated that he was unable to secure or follow any substantially gainful occupation due to his service connection PTSD, lumbosacral strain and sciatic nerve disabilities.  He became too disabled to work in April 2008.  He last worked as a mail carrier from October 1994 to March 2008.   

A June 2016 VA examination report shows that the Veteran reported that he completed high school and three years of college, without obtaining a degree.  He reported no additional education or specialized training.  The Veteran also reported that after his military service, he worked five different jobs, the longest at the U.S. Postal Service for 18 years as a mail carrier.  The Veteran reported that he was terminated from two positions, including his job with the post office.  He reported that he was fired from his job with a disposal company because of chronic lateness, and from his post office job for allegations of falsification of documents.  The Veteran reported that he was reinstated with the post office and remained there for an additional 17 years, retiring in 2008.  The Veteran reported that at the time of his retirement, his supervisor complained that he was going to too many "crazy meetings: and because he had a "bad attitude."  The VA examiner noted that the Veteran was attending PTSD group (therapy) at the VA twice a week at the time, returning to work after his meetings and continuing his delivery route until it was completed.  The Veteran reported that he had no serious problems with co-worker relationships and his performance evaluations were average.  

The VA examiner opined that the Veteran's service-connected disabilities negatively impact his ability to function in an occupational environment.  The June 2016 VA examiner further opined that the Veteran's irritability, depressed mood, social withdrawal, difficulties communicating with others, crying spells, and his inability to tolerate being in crowds would severely interfere with his ability to interact and relate effectively with others.  The VA examiner also opined that the Veteran's difficulty with concentration, focus and memory, presence of intrusive thoughts, anxiety, hypervigilance, difficulty making decisions, and avoidance of public situations would seriously interfere with his ability to effectively manage workplace tasks and demands in a consistent and productive manner.  The June 2016 VA examiner further opined that the Veteran's depressed mood, poor sleep and associated day time fatigue, easy fatigability, low frustration tolerance, memory problems, and difficulty coping with stress would moderately reduce workplace reliability and efficiency.  The VA examiner further opined that the Veteran's inability to cope with stress impacts all aspects of his industrial functioning.

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment due to service-connected disabilities.  The Board finds probative that the Veteran's private health care provider and the June 2016 VA examiner concluded that the Veteran's PTSD symptoms are of such severity to essentially prevent any employment.  Further, the April 2016 VA back examiner clearly set forth that the Veteran's service-connected lumbar spine disability would impact and hinder the Veteran's ability to work. The Board also notes that the Veteran is competent to describe his functional impairment in conjunction with his ability to work.  Moreover, the Board finds the Veteran credible.  

Thus, despite the unfavorable conclusions of the March 2013 VA PTSD examiner, the Board finds the overall evidence as to employability is at least in equipoise. Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the collectively, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation in accordance with his background and education level.  Accordingly, entitlement to a TDIU is granted. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is granted.


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


